The opinion of the court was delivered by
Van Syceel, J.
On the 1st day of December, 1897, the common council of Boonton granted an application made by the relators to sell spirituous, vinous and malt liquors at wholesale.
The mayor withheld his signature from the license, and at the next regular meeting of the council, which was held January 5th, 1898, he sent a message stating his reasons why the license should not be issued.
Thereupon, the common council reconsidered its action and passed a resolution directing the mayor to withhold said license.
On the 30th day of December the relators obtained a rule to show cause why a mandamus should not be issued commanding the mayor to sign and deliver the license to them.
By the seventh section of the supplement to the town charter (Pamph. L. 1872, p. 803), the common council is author*151ized to make, modify, amend or repeal ordinances to license, regulate and restrain ale and beer shops, and all places where spirituous, vinous or malt liquors are sold.
Whether the ordinance of the town requiring the application for license to be signed by six freeholders, passed in pursuance of the thirty-fourth section of the said act of 1872 is of any force since the passage of the Werts law (Pamph. L. 1889, p. 78, § 3), it is not necessary to decide. The petition for license in this case was signed by the applicants only. Section 2 of the town ordinance, approved November 6th, 1884, expressly provides that no license shall be taken as granted until'the same is delivered to the applicant, and that the common council may withhold or revoke any license authorized or granted. Therefore, until the license was delivered to the applicant, it was within the control of the common council, and it was competent for the common council to instruct the mayor not to deliver it. Such instruction having been given to the mayor, he is without authority to sign and deliver the license, and this court will not interfere in the premises.
The mandamus is refused, with costs.